Exhibit 10.2

 

EXECUTION COPY

 

$25,000,000 INCREMENTAL TERM LOAN FACILITY

 

--------------------------------------------------------------------------------

 

INCREMENTAL AMENDMENT

 

Dated as of April 7, 2011

 

among

 

AVENTINE RENEWABLE ENERGY HOLDINGS, INC.,

 

as Borrower

 

CITIBANK, N.A.,

 

as Administrative Agent

 

and

 

EACH OF THE UNDERSIGNED BANKS AND OTHER FINANCIAL INSTITUTIONS PARTY HERETO AS
LENDERS

 

--------------------------------------------------------------------------------


 

INCREMENTAL AMENDMENT

 

THIS INCREMENTAL AMENDMENT (this “Amendment”), dated as of April 7, 2011, is
made by and among AVENTINE RENEWABLE ENERGY HOLDINGS, INC., a Delaware
corporation (the “Borrower”), CITIBANK, N.A., as administrative agent (in such
capacity, the “Administrative Agent”) for the Lenders under, and as defined in,
the Credit Agreement (as defined below) and each of the undersigned banks and
other financial institutions party hereto as Lenders (in such capacity, the
“Incremental Term Loan Lenders”).

 

PRELIMINARY STATEMENTS:

 

(1)           The Borrower, the Administrative Agent, the other agents party
thereto, and the lenders from time to time party thereto are parties to a Senior
Secured Term Loan Credit Agreement, dated as of December 22, 2010 (as amended by
that certain Letter Extension, Amendment and Waiver, dated as of March 22, 2010,
and as otherwise amended, supplemented or otherwise modified from time to time,
the “Credit Agreement”).  Capitalized terms not otherwise defined in this
Amendment have the same meanings as specified in the Credit Agreement;

 

(2)           The Borrower has requested that the Incremental Term Loan Lenders
collectively provide New Term Loan Commitments hereunder, and make New Term
Loans pursuant thereto, in an aggregate amount equal to $25,000,000 (the
“Aggregate Incremental Term Loan Commitment”) on the Effective Date (as defined
below), and each Incremental Term Loan Lender is prepared to make a portion of
such Aggregate Incremental Term Loan Commitment, and to provide a portion of the
New Term Loans pursuant thereto, in the respective amounts set forth on Schedule
1 hereto, in each case subject to the other terms and conditions set forth
herein; and

 

(3)           The Borrower, the Incremental Term Loan Lenders and the
Administrative Agent are entering into this Amendment in order to evidence such
New Term Loan Commitments and New Term Loans, which are to be made in the form
of New Term Loan Commitments and New Term Loans, in accordance with Section 2.10
of the Credit Agreement.

 

(4)           This Amendment constitutes an amendment and supplement to, an
“Incremental Amendment” referred to in Section 2.10(e) of, and a “Loan Document”
as defined in, the Credit Agreement; and, in accordance with Section 2.10(e) and
the second paragraph of Section 10.01 of the Credit Agreement, the consent of
neither the Required Lenders nor any Lender (other than the Incremental Term
Loan Lenders) is required herefor.

 

In consideration of the premises and the mutual covenants contained herein, the
parties hereby agree as follows:

 

SECTION 1.           New Term Loans.  Pursuant to Section 2.10 of the Credit
Agreement, and subject to the satisfaction of the conditions set forth in
Section 3 hereof, on and as of the Effective Date:

 

(a)           Each Incremental Term Loan Lender that is, prior to the Effective

 

--------------------------------------------------------------------------------


 

Date, a Lender under the Credit Agreement (an “Increasing Term Loan Lender”)
agrees that upon, and subject to, the occurrence of the Effective Date, such
Incremental Term Lender’s Commitment shall be increased, as contemplated by
Section 2.10 of the Credit Agreement, by the amount set forth opposite such
Incremental Term Lender’s name under the heading “New Term Loan Commitment” on
Schedule 1 to this Amendment.  From and after the Effective Date, each reference
in the Credit Agreement to any Increasing Term Loan Lender’s Commitment shall
mean its Commitment, as increased by the amount set forth opposite such
Incremental Term Lender’s name under the heading “Incremental Commitment” on
Schedule 1 to this Amendment, and as set forth opposite its name on Schedule 2
to this Amendment under the heading “Commitment” on Schedule 2 to this
Amendment.

 

(b)           Each Incremental Term Loan Lender that is not, prior to the
Effective Date, a Lender under the Credit Agreement (each, an “Additional Term
Loan Lender”), agrees that upon, and subject to, the occurrence of the Effective
Date, such Incremental Term Loan Lender shall be deemed to be, and shall become,
a “Lender” for all purposes of, and subject to all the obligations of a “Lender”
under, the Credit Agreement and the other Loan Documents, and shall have a
Commitment that is equal to the amount set forth opposite such Incremental Term
Loan Lender’s name under the heading “Incremental Commitment” on Schedule 1 to
this Amendment.  The Borrower and the Administrative Agent hereby agree that
from and after the Effective Date, each Additional Term Loan Lender shall be
deemed to be, and shall become, a “Lender” for all purposes of, and with all the
rights and remedies of a “Lender” under, the Credit Agreement and the other Loan
Documents.  From and after the Effective Date, each reference in the Credit
Agreement to any Additional Term Loan Lender’s Commitment shall mean its
Commitment as established pursuant to this Amendment, and as set forth opposite
its name on Schedule 2 to this Amendment under the heading “Commitment” on
Schedule 2 to this Amendment.

 

(c)          Each Increasing Term Loan Lender and each Additional Term Loan
Lender hereby agrees to make New Term Loans to the Borrower on the Effective
Date in a principal amount not to exceed its respective incremental Commitment,
which constitutes such Person’s Commitment (as determined giving effect to this
Amendment) net of the aggregate principal amount of such Person’s Loans to the
Borrower prior to the Effective Date.

 

(d)           The Borrower and the Administrative Agent each hereby acknowledge
that, in accordance with Section 2.10(d) of the Credit Agreement, each
Additional Term Loan Lender is reasonably acceptable to such party.

 

SECTION 2.           Amendments to the Credit Agreement.  Pursuant to
Section 2.10 of the Credit Agreement, and subject to the satisfaction of the
conditions precedent set forth in Section 3 hereof, effective on and as of the
Effective Date, the Credit Agreement is hereby amended as follows:

 

2

--------------------------------------------------------------------------------


 

(a)   The definitions of “Applicable Percentage”, “Borrowing”, “Commitment”,
“Fee Letter” and “Maturity Date” in Section 1.01 are amended in full to read as
follows:

 

““Applicable Percentage” means, with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Term Facility
represented by such Lender’s Commitment (if any) or Loan (as applicable) at such
time.  The Applicable Percentage of each Lender in respect of the Term Facility
is set forth on Schedule I hereto or in the Assignment and Assumption pursuant
to which such Lender becomes a party hereto, as applicable.”

 

““Borrowing” means (a) a borrowing consisting of simultaneous Term Loans of the
same Type and, in the case of LIBOR Loans, having the same Interest Period made
by each of the Lenders pursuant to Section 2.01 and (b) a borrowing consisting
of simultaneous New Term Loans of the same Type and, in the case of LIBOR Loans,
having the same Interest Period made by each of the Lenders pursuant to
Section 2.01.”

 

““Commitment” means, with respect to any Lender, such Lender’s obligation to
make a Loan to the Borrower pursuant to Section 2.01 in an aggregate principal
amount not to exceed the amount set forth under the caption “Commitment”
opposite such Lender’s name on Schedule I hereto.  The aggregate amount of the
Commitments as of the New Term Loan Effective Date is $225,000,000.”

 

““Fee Letter” means (a) the fee letter, dated August 2, 2010, between the
Borrower and CGMI; (b) the agency fee letter, dated as of December 22, 2010,
between the Borrower and Citibank, N.A. and (c) the fee letter, dated as of
March 25, 2011, between the Borrower and Macquarie Capital (USA) Inc.”

 

““Maturity Date” means, with respect to any Loan, the date which is the fifth
anniversary of the Closing Date, in each case subject to extension thereof in
accordance with Section 2.11; provided, however, that if such date is not a
Business Day, the Maturity Date shall be the immediately preceding Business
Day.”

 

(b)   Section 2.01 is amended in full to read as follows:

 

“The Loans.  Subject to the terms and conditions set forth herein, (a) each
Lender severally agrees to make a single term loan (each such loan, a “Term
Loan”) to the Borrower on the Closing Date and (b) each Incremental Term Loan
Lender severally agrees to make a New Term Loan to the Borrower on the New Term
Loan Effective Date, in each case in an aggregate principal amount not to exceed
the amount of such Lender’s Commitment (net of the aggregate principal amount of
such Lender’s Loans to the Borrower prior to such date) on such date.

 

3

--------------------------------------------------------------------------------


 

Loans may be ABR Loans or LIBOR Loans, as further provided herein.  Amounts
borrowed under this Section 2.01 and repaid or prepaid may not be reborrowed.”

 

(c)   The first paragraph of Section 10.06(b)(vi) is amended in full to read as
follows:

 

“Notwithstanding anything to the contrary contained herein, any Lender may
assign all or any portion of its Loans hereunder to the Borrower or any of its
Subsidiaries; provided that the aggregate principal amount of the Loans assigned
to the Borrower or any of its Subsidiaries pursuant to this
Section 10.06(b)(vi) shall not exceed 33% of the original principal amount of
the Term Loans and any New Term Loans in the aggregate, but only if:”

 

(d)   Section 10.06(h) is amended in full to read as follows:

 

“Notwithstanding anything to the contrary contained herein, the Loans may be
assigned to Affiliates of the Borrower (such Affiliate, an “Affiliated Lender”);
provided that such Affiliate shall have no right whatsoever so long as such
Person is an Affiliate of the Borrower (i) to consent to any amendment,
modification, waiver, consent or other such action with respect to any of the
terms of this Amendment or any other Loan Document, (ii) to require any Agent or
other Lender to undertake any action (or refrain from taking any action) with
respect to this Amendment or any other Loan Document, (iii) otherwise vote on
any matter related to this Amendment or any other Loan Document, (iv) to attend
(or receive any notice of) any meeting, conference call or correspondence with
any Agent or Lender or receive any information from any Agent or Lender, (v) to
have access to the Platform (including, without limitation, that portion of the
Platform that has been designated for “private-side” Lenders) or (vi) to make or
bring any claim, in its capacity as Lender, against the Agent or any Lender with
respect to the duties and obligations of such Persons under the Loan Documents;
and provided further that the aggregate principal amount of the Loans assigned
to Affiliated Lenders pursuant to this Section 10.06(h) shall not exceed 33% of
the original principal amount of the Term Loans and any New Term Loans in the
aggregate.”

 

(e)   Each reference to “Term Loan” in the definitions of “ABR Loan”,
“Applicable Percentage”, “Available Amount”, “Borrowing Notice”, “Defaulting
Lender”, “Disqualified Stock”, “Interest Payment Date”, “LIBOR Loan”, “Note”,
“Required Lenders”, “Type” in Section 1.01, Articles II (other than
Section 2.01), III, VII, VIII and X (other than the Section 10.06(b)(vi) and
(h)) is replaced with a reference to “Loan”.

 

(f)    Schedules I and II of the Credit Agreement are amended in full with
Schedules 2 and 3 of this Amendment, respectively.

 

SECTION 3.           Conditions to Effectiveness on Effective Date.  This
Amendment,

 

4

--------------------------------------------------------------------------------


 

and the obligations of the Incremental Term Loan Lenders to make their
respective New Term Loan Commitments, and to fund their respective New Term
Loans, as specified in Section 1 hereof, shall become effective on and as of the
Business Day occurring on or before April 30, 2011 on which the following
conditions shall have been satisfied (the “Effective Date”):

 

(a)           The Administrative Agent (or its counsel) shall have received from
each party hereto or to the Consent attached hereto either (i) a counterpart of
this Amendment and the Consent signed on behalf of such party, as applicable, or
(ii) written evidence satisfactory to the Administrative Agent (which may
include telecopy transmission of a signed signature page of this Amendment) that
such party has signed a counterpart of this Amendment and the Consent, as
applicable.

 

(b)           The Administrative Agent shall have received a Borrowing Notice,
completed and delivered in accordance with the terms of Section 2.02 of the
Credit Agreement.

 

(c)           The Administrative Agent shall have received, on behalf of itself
and the Lenders, a favorable written opinion of Akin Gump Strauss Hauer and
Feld, LLP, special counsel to the Borrower and the other Loan Parties, (i) dated
the Effective Date, (ii) addressed to the Administrative Agent, the Collateral
Agent and the Lenders, and (iii) in form and substance reasonably satisfactory
to the Administrative Agent, and covering such matters as the Administrative
Agent shall reasonably request relating to, as applicable, this Amendment and
the other documents delivered in connection herewith on behalf of the Loan
Parties, and each of the Borrower and the other Loan Parties hereby instructs
its counsel to deliver such opinions.

 

(d)           All legal matters incident to this Amendment, the extensions of
credit under the Credit Agreement as amended hereby and the other documents
delivered in connection herewith or therewith shall be reasonably satisfactory
to the Administrative Agent and to each Incremental Term Lender on the Effective
Date.

 

(e)           The Administrative Agent shall have received each of the items
referred to below:

 

(i)            a certificate of a Responsible Officer of the Borrower, dated the
Effective Date and certifying:

 

(A)          that attached thereto is a true and correct copy of the resolutions
of the Board of Directors or equivalent governing body of the Borrower approving
the New Term Loan Facility and the Loan Documents to which it is or is to be a
party; and

 

(B)           that there have been no changes to the documents delivered to the
Administrative Agent pursuant to Section 4.01(a)(v)(A) and (B), and (a)(vi) of
the Credit Agreement on the Closing Date;

 

5

--------------------------------------------------------------------------------


 

(ii)           a Certificate of a Responsible Officer of the Borrower, dated the
Effective Date and certifying:

 

(A)          that before and after giving effect to the New Term Loan Facility,
(1) the representations and warranties of the Borrower contained in Article V of
the Credit Agreement as amended hereby and the other Loan Documents are true and
correct in all material respects on and as of the Effective Date, (except to the
extent such representations and warranties specifically refer to an earlier
date, in which case such representations and warranties are true and correct as
of such earlier date) and (2) no Default or Event of Default exists.

 

(iii)          a copy of the written notice from the Borrower requesting the New
Term Loan Commitments constituting the Aggregate Incremental Term Loan
Commitment, executed and delivered by the Borrower pursuant to
Section 2.10(a) of the Credit Agreement; and

 

(iv)          a certificate from a Responsible Officer certifying that the
Borrower is in compliance, on a pro forma basis after giving effect to the
borrowing under the New Term Loan Facility, with Section 7.08 of the Credit
Agreement, with such covenants recomputed as of the last day of the most
recently ended fiscal quarter of the Borrower for which financial statements are
available, as if such New Term Loans or Additional Term Commitments had occurred
on the first day of each relevant period for testing such compliance; provided,
that such certificate shall include reasonably detailed calculations
demonstrating the Borrower’s compliance with such condition.

 

(f)            The Administrative Agent and the Incremental Term Loan Lenders
shall have received all fees due and payable thereto on or prior to the
Effective Date and, to the extent invoiced, all other amounts due and payable
pursuant to the Loan Documents on or prior to the Effective Date, including, to
the extent invoiced, reimbursement or payment of such portion of the reasonable
out-of-pocket expenses (including reasonable fees, charges and disbursements of
Shearman & Sterling LLP) as is required to be reimbursed or paid by the Loan
Parties hereunder or under any Loan Document.

 

SECTION 4.           Reference to and Effect on the Credit Agreement;
Confirmation of Guarantors.

 

(a)   On and after the effectiveness of this Amendment, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to the Credit Agreement, shall mean and be a reference to the
Credit Agreement, as amended by, and after giving effect to, this Amendment.

 

(b)   Each Loan Document, after giving effect to this Amendment, is and shall
continue to be in full force and effect and is hereby in all respects ratified
and confirmed, except that, on and after the effectiveness of this Amendment,
each reference in each of the Loan Documents (including the Subsidiary Guaranty
and the other Collateral Documents) to the

 

6

--------------------------------------------------------------------------------


 

“Credit Agreement”, “thereunder”, “thereof” or words of like import referring to
the Credit Agreement shall mean and be a reference to the Credit Agreement, as
amended by, and after giving effect to, this Amendment.  Without limiting the
generality of the foregoing, the Collateral Documents and all of the Collateral
described therein do and shall continue to secure the payment of all Obligations
of the Loan Parties under the Loan Documents, as amended by, and after giving
effect to, this Amendment, in each case subject to the terms thereof.

 

(c)   The Borrower hereby (i) ratifies and reaffirms all of its payment and
performance obligations, contingent or otherwise, under each of the Loan
Documents to which it is a party and (ii) ratifies and reaffirms each grant of a
lien on, or security interest in, its property made pursuant to the Loan
Documents (including, without limitation, the grant of security made by the
Borrower pursuant to the Security Agreement) and confirms that such liens and
security interests continue to secure the Obligations under the Loan Documents,
including, without limitation, all Obligations resulting from or incurred
pursuant to the Aggregate Incremental Term Loan Commitment, in each case subject
to the terms thereof.

 

(d)   The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender or any Agent under any of the Loan Documents, or constitute
a waiver of any provision of any of the Loan Documents.

 

SECTION 5.           Costs, Expenses.  The Borrower agrees to pay on demand all
reasonable out of pocket costs and expenses of the Administrative Agent in
connection with the preparation, execution and delivery of this Amendment and
the other instruments and documents to be delivered hereunder (including,
without limitation, the reasonable fees and expenses of counsel for the
Administrative Agent).

 

SECTION 6.           Execution in Counterparts.  This Amendment may be executed
in any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute but one and the same
agreement.  Delivery of an executed counterpart of a signature page to this
Amendment by telecopier (or other electronic transmission) shall be effective as
delivery of a manually executed counterpart of this Amendment.

 

SECTION 7.           WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AMENDMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AMENDMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS

 

7

--------------------------------------------------------------------------------


 

SECTION 7.

 

SECTION 8.           Governing Law.  THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

8

--------------------------------------------------------------------------------

 


 

IN WITNESS WHEREOF, the parties hereto have caused this Incremental Amendment to
be executed by their respective officers thereunto duly authorized, as of the
date first above written.

 

 

AVENTINE RENEWABLE ENERGY HOLDINGS, INC.

 

 

 

 

 

By:

/s/ John W. Castle

 

 

Name: John W. Castle

 

 

Title: Chief Financial Officer

 

[SIGNATURE PAGE]

 

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A.,

 

as Administrative Agent

 

 

 

 

 

By:

/s/ Kirkwood Roland

 

 

Name: Kirkwood Roland

 

 

Title: Vice President

 

[SIGNATURE PAGE]

 

--------------------------------------------------------------------------------


 

 

MACQUARIE BANK LIMITED,

 

as Incremental Term Lender

 

 

 

 

 

By:

/s/ Mark Topfer

 

 

Name: Mark Topfer

 

 

Title: Division Director

 

 

 

 

 

 

 

By:

/s/ Michele Del Bo

 

 

Name: Michele Del Bo

 

 

Title: Division Director

 

[SIGNATURE PAGE]

 

--------------------------------------------------------------------------------


 

Schedule 1

 

New Term Loan Commitments and Incremental Term Loan Lenders

 

Incremental Term Loan Lender

 

Incremental
Commitment

 

Macquarie Bank Limited

 

$

25,000,000.00

 

Total

 

$

25,000,000.00

 

 

--------------------------------------------------------------------------------


 

Schedule 2

 

SCHEDULE I

 

COMMITMENTS AND APPLICABLE LENDING OFFICES

 

As per the Register maintained by the Administrative Agent pursuant to
Section 10.06(c) of the Credit Agreement.

 

--------------------------------------------------------------------------------


 

Schedule 3

 

SCHEDULE II

 

REPAYMENT OF LOANS

 

 

Payment Date

 

Amount

 

3/30/2011

 

$

500,000

 

6/30/2011

 

$

562,500

 

9/30/2011

 

$

562,500

 

12/31/2011

 

$

562,500

 

3/31/2012

 

$

562,500

 

6/30/2012

 

$

562,500

 

9/30/2012

 

$

562,500

 

12/31/2012

 

$

562,500

 

3/31/2013

 

$

562,500

 

6/30/2013

 

$

562,500

 

9/30/2013

 

$

562,500

 

12/31/2013

 

$

562,500

 

3/31/2014

 

$

562,500

 

6/30/2014

 

$

562,500

 

9/30/2014

 

$

562,500

 

12/31/2014

 

$

562,500

 

3/31/2015

 

$

562,500

 

6/30/2015

 

$

562,500

 

9/30/2015

 

$

562,500

 

Maturity Date

 

$

214,375,000

 

 

 

 

 

Total

 

$

225,000,000

 

 

--------------------------------------------------------------------------------